PLAGER, Circuit Judge.
Edwin and Susan Hodges petitioned for compensation under the Vaccine Act1 on behalf of their daughter, Kara Hodges, who died within 3.5 hours of receiving a DPT (diphtheria-pertussis-tetanus) vaccination. The Hodges appeal the Court of Federal Claims’2 (CFC’s) judgment, No. 90-551V (Jan. 24, 1992), which upholds the special master’s denial of compensation. We affirm.
Kara Hodges was born on December 2, 1982 and was a healthy baby. She received her first DPT shot on February 23, 1983 at around 2:45 pm. She had two screaming and crying episodes that afternoon; during the second episode, her mother put her in the crib to cry herself to sleep. When her mother checked Kara some thirty to forty-five minutes later, she was limp, pale, unresponsive and not breathing. She was taken to the hospital by ambulance, but she could not be revived and was pronounced dead at 6:31 pm. After autopsy, Sudden Infant Death Syndrome (SIDS) was listed as the cause of her death.3
On June 20, 1990 the Hodges filed a petition for compensation. The petition alleged that Kara suffered a hypotonic-hyporespon-sive collapse (HHC), a table injury under 42 U.S.C. § 300aa-14(a)(I)(C), within 3.5 hours after the DPT vaccination. The Hodges submitted affidavits from two experts. One opinion stated that an HHC was evidenced by the state in which she was found — pale, limp, unresponsive and in cardiac and pulmonary arrest. The other stated that Kara must have suffered an unwitnessed HHC, resulting in death, while she was in her crib.
Respondent Health and Human Services (HHS) opposed the petition. HHS’ expert *960stated that there was no evidence of an HHC prior to death. On August 14, 1991 the special master denied compensation. Hodges v. Secretary of Dep’t of Health & Human Servs., No. 90-551V, 1991 WL 169397 (Cl.Ct.Spec.Mstr.). He found that the Hodges had not proven a table injury. Their experts’ opinions were based on the fact of death alone; although Kara suffered symptoms not unlike HHC as part of death, death per se is not a compensable table injury.
The special master also found that the Hodges had not proven actual causation. The temporal relationship of Kara’s death to the vaccine administration, alone, did not establish causation. One of petitioners’ experts failed to offer specific support for his opinion that the DPT vaccine caused Kara’s death; he merely attached articles showing that DPT vaccination can cause death. The other expert opined that her death was caused by a reaction to endotoxin in the vaccine, but the special master found that the medical evidence failed to support this theory.
The Hodges filed a motion for review. The CFC upheld the special master’s findings on January 24, 1992. The Hodges then appealed that judgment here.
DISCUSSION
We review the judgment of the CFC under a highly deferential standard with regard to factual matters. On the other hand, questions of law such as statutory interpretation, are subject to complete and independent review by this court. See Trayco, Inc. v. United States, 994 F.2d 832, 835 (Fed.Cir.1993) (conclusions of law subject to complete and independent review); see also In re Sure-Snap Corp., 983 F.2d 1015, 1017 (11th Cir. 1993). We may not disturb the judgment of the Court of Federal Claims unless we find that judgment to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. Munn v. Secretary of Dep’t of Health & Human Servs., 970 F.2d 863, 870 (Fed.Cir.1992).
The issue presented here is one of statutory construction. The Hodges argue that Congress made no distinction between an HHC which precedes death and one which occurs as part of the agonal (dying) process. Clearly an HHC or death following HHC is compensable; thus, argue the Hodges, Kara’s symptoms — pale, unresponsive, and in cardiovascular and respiratory arrest — evidenced a compensable HHC because they are among the statutory indicia of HHC listed in § 300aa-14(b)(l).
HHS contends that death is only compen-sable if it is a sequela of a table injury. See § 300aa-14(a)(I)(E). Thus, death alone is not compensable if a table injury has not been established, regardless of the interval between vaccination and death. Symptoms which are consistent with HHC but are also part of death do not on these facts establish an HHC that is a table injury.
The statute requires and this court has determined that the Hodges must show that Kara’s death was a sequela of a table injury under § 300aa-14(a) — in this case, an HHC. See Hellebrand v. Secretary of Dep’t of Health & Human Servs., 999 F.2d 1565, 1569-70 (Fed.Cir.1993) (citing 42 U.S.C. § 300aa-14(a)(I)(E)). Although the symptoms of her death are among the statutory indicia of HHC listed in § 300aa-14(b)(l), these symptoms do not independently establish an HHC that is a table injury. Id, at 1570. As was said in Hellebrand, “[petitioners’ argument yields a result (compensation for all SIDS deaths occurring within 72 hours of vaccination) which is at odds with the plain language of the Act. The argument must be rejected.” Id, at 1571.
The Hodges also contest the determination on actual causation. They argue that their experts’ opinions proved actual causation, and that the absence of a specific cause of death (other than SIDS, which is by definition unexplained death) should have weighed in favor of actual causation. HHS responds that the Hodges were required to prove a logical sequence of cause and effect, and that the absence of an alternative cause of injury does not meet the affirmative duty to show causation. We agree with HHS.
This court has said previously that
a proximate temporal association alone does not suffice to show a causal link between the vaccination and the injury. To *961prove causation in fact, petitioners must show a medical theory causally connecting the vaccination and the injury. Causation in fact requires proof of a logical sequence of cause and effect showing that the vaccination was the reason for the injury. A reputable medical or scientific explanation must support this logical sequence of cause and effect.
Grant v. Secretary of Dep’t of Health & Human Servs., 956 F.2d 1144, 1148 (Fed.Cir.1992) (citation omitted); see also Jay v. Secretary of Dep’t of Health & Human Servs., 998 F.2d 979, 984 (Fed.Cir.1993).
The only medical theory put forth by petitioners was that Kara’s death was caused by a reaction to endotoxin in the vaccine. The special master found that the medical evidence of record failed to support that theory. Using the highly deferential standard of review mandated by the Vaccine Act, 42 U.S.C. § 300aa-12(e)(2) — arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law — the CFC found nothing arbitrary and capricious in the special master’s findings.
The dissent argues forcefully that there should have been a more compassionate response to the tragic case before us, and suggests ways that could have been done. One need not be unsympathetic to that view to observe that missing from the dissent’s argument is any statutory authority to support a different outcome.
Congress in the Vaccine Act provided two bases upon which a petitioner may obtain compensation for a vaccine injury to a child. (For a detailed description of the complex statutory framework, see Munn v. Secretary of Dep’t of Health & Human Servs., 970 F.2d 863, 865-66. (Fed.Cir.1992)) One route is easy, as far as evidentiary proof goes. Bring the case within the timetable and specifications of a Table Injury and the statute does the heavy lifting — causation is conclusively presumed. Failing that, the heavy lifting must be done by the petitioner, and it is heavy indeed. Given the statutory burden of persuasion placed upon the petitioner, 42 U.S.C. § 300aa-13(a)(l), and the general state of medical knowledge about the causes of infant illness and death, it is not surprising that petitioners have a difficult time proving cases such as this.
Congress assigned to a group of specialists, the Special Masters within the Court of Federal Claims, the unenviable job of sorting through these painful cases and, based upon their accumulated expertise in the field, judging the merits of the individual claims. The statute makes clear that, on review, the Court of Federal Claims is not to second guess the Special Masters fact-intensive conclusions; the standard of review is uniquely deferential for what is essentially a judicial process. See Munn, 970 F.2d at 870. Our cases make clear that, on our review of the judgment of the Court of Federal Claims, we remain equally deferential. Id.; see also Phillips v. Secretary of Dep’t of Health & Human Servs., 988 F.2d 111, 112 (Fed.Cir.1993). That level of deference is especially apt in a case in which the medical evidence of causation is in dispute.
Here, the Special Master found the petitioner’s evidence of causation unpersuasive. There is nothing in the case to suggest that the Special Master failed to comprehend the value or effect of the medical evidence.4 The *962fact that the opinion of petitioner’s doctors was rejected does not mean that the Special Master was demanding scientific certainty; he might simply have been demanding some degree of acceptable scientific support when concluding that the Hodges’ claim for causation in-fact was not supported by a preponderance of the evidence.5
The dissent describes at length a number of studies which, it is suggested, point in the direction of support for petitioner’s case. How much of that, if any, was put before the Special Master by petitioner is unclear. Other studies could be cited that point in the opposite direction.6 In any event, Congress made clear that the initial decision in these cases was the Special Master’s, except that the Court of Federal Claims may in an appropriate case return the matter to the Special Master for additional proceedings. 42 U.S.C. § 300aa-12(e)(2)(C) (1988). In reviewing the judgment of the Court of Federal Claims, as the statute mandates us to do, that is not an option the statute gives us. We must decide the case on the record before us. On the record before us, we find nothing arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law in the CFC’s judgment affirming the decision of the Special Master.

AFFIRMED.


. 42 U.S.C. §§ 300aa-10 to 300aa-34 (1988 & Supp. III 1991).


. The Claims Court was renamed the Court of Federal Claims on October 29, 1992. Federal Courts Administration Act of 1992, Pub.L. No. 102-572, § 902(a), 106 Stat. 4506, 4516.


. SIDS is the "sudden and unexpected death of an apparently healthy infant, typically occurring between the ages of three and five months and not explained by careful post-mortem studies.” See Hellebrand v. Secretary of Dep’t of Health & Human Servs., 999 F.2d 1565, 1566 n. 2 (Fed.Cir.1993) (quoting Dorland’s Illustrated Medical Dictionary, 1644-45 (27th ed. 1988).


. The dissent castigates the special master for refusing to evaluate Kara Hodges' death on its particular facts and the available evidence (slip op. at 8.), and suggests that he gave the petitioner's medical evidence “neither attention nor weight.” (Slip op. at 9.) In his opinion, Special Master Baird, in a separate section entitled Actual Causation, discussed the evidentiary standards required in determining whether an illness, injury, or condition was actually caused by a vaccine, and then discussed the evidence presented by petitioner on that point. He considered the testimony and opinions offered by petitioner's witnesses, Drs. Geier and Geraghty, the relevant information from the autopsy report, and the 14 articles that Dr. Geier attached to his affidavit. With regard to the latter, the Special Master noted: "Dr. Geier did not offer any specific support for his opinion [that the DPT vaccine caused Kara’s death]. He merely attached 14 articles to his affidavit which 'supports that death can be caused by DPT vaccination.’ That the DPT vaccine may cause death is not proof that it did in a particular case.” Hodges v. Secretary of Dep't of Health & Human Servs., No. 90-551V, slip op. at 6, 1991 WL 169397 (Cl.Ct.Spec.Mstr. Aug. 14, 1991). Clearly the Special Master evaluated petitioner’s evidence, such as it was, in light of the facts of the case. That he judged it to fall short of proving the case by the standard the law *962requires is not the same as refusing to consider it.


. "[T]he law’s tolerance for pseudoscientific speculation has been rationalized in the name of science itself.” Peter W. Huber, Galileo’s Revenge — Junk Science in the Courtroom 3 (1991).


. An Institute of Medicine report found no causal relationship between the DPT vaccine and sudden infant death syndrome (SIDS). See 267 JAMA 392 (1992) (summary of report). A retrospective study of the risk of SIDS according to the length of time since DPT immunization estimated that: the relative risk from 0 to 3 days after DPT immunization was 0.18; from 4 to 7 days, 0.17; from 8 to 14 days, 0.75; and from 15 to 30 days, 1.0. The study included a multivariate analysis controlling for age, sex, race, year, birth weight, and Medicaid enrollment. The authors concluded that the risk of SIDS did not increase after DPT immunization. See 319 New Eng.J.Med. 618 (1988). Note that one interpretation of the results of this study might be that DPT immunization is likely to protect an infant against SIDS. In a report using data from the National Institute of Child Health and Human Development SIDS Cooperative Epidemiological Study, SIDS infants were found to be less likely to have received any DPT immunization. (Only 39.8% of SIDS infants had received at least one DPT immunization compared to 55% and 53.2% of the living control group infants). See 79 Pediatrics 598 (1987).